Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the combination of an actuator assembly for a pressurized vessel with a valve cup, the actuator assembly including an adaptor and a unitary actuator body having an actuating surface having the specific structure of an outer edge, a valve interface and a dispensing nozzle, a sidewall, a gap separating the sidewall from the outer edge of the actuating surface, at least one bridge spanning the gap between the actuating surface and the sidewall, said at least one bridge connecting a portion of the actuating surface to a section of the sidewall, wherein the actuating surface is permitted to move relative to the sidewall by pivoting about the bridge, a flip-open undercap haying a base wall configured to permit the actuator assembly and a plastic vessel to stand upright on a substantially flat supporting surface while the actuator assembly and the plastic vessel are fastened together, and at least one flexible hinge that movably connects the flip-open undercap to the sidewall and permits the flip-open undercap to pivot between an open position away from the actuating surface and a closed position adjacent to the actuating surface; wherein the adaptor is configured to fasten the actuator body to the valve cup on the plastic vessel so that activating the actuating surface will cause the valve interface to open the pressure valve on the plastic vessel to permit the product under pressure to pass out of the plastic vessel through the dispensing nozzle as claimed wherein the actuator body includes an actuating surface cross-sectional area that is larger than the valve cup cross-sectional area.
Spang teaches an aerosol container with an actuating surface 106 larger than the valve cup 138, and Richard teaches an aerosol container with an actuating surface 110 larger than the valve cup 200, but neither discloses the specific claimed structure of an actuator assembly as noted above. As noted in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754